 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:       rosman@bfesf.com
 6                scrawford@bfesf.com
 7
     Attorneys for Defendant
 8   STUART K. TAN

 9
                                       UNITED STATES DISTRICT COURT
10
                                     EASTERN DISTRICT OF CALIFORNIA
11
     LISA MARIE CLOSE,                                    No. 2:17-cv-01313-WBS-DB
12

13          Plaintiff,
                                                          STIPULATED REQUEST AND ORDER TO
14   v.                                                   CONTINUE EXPERT DISCOVERY DEADLINES

15   CITY OF VACAVILLE and STUART K.
     TAN,
16

17          Defendants.

18

19                                                 STIPULATION

20          Plaintiff LISA MARIE CLOSE and Defendant STUART K. TAN, by and through their counsel of

21   record, hereby stipulate as follows:

22          IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter,

23   and it is hereby requested by the parties that the Court issue an order continuing expert discovery deadlines.

24          The requested alteration of the deadlines is necessary to permit the parties to sufficiently complete

25   expert discovery. The depositions of Plaintiff CLOSE and Defendant TAN have concluded. The parties

26   are currently scheduling mediation for the end of January 2019 and wish to limit the costs and fees

27   associated with expert discovery if this case can be resolved at mediation.

28          This is the third request to continue expert discovery deadlines. This extension will not affect the

30                                                          1
      STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
31    Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1   trial date or any other dates previously set by the Court.

 2             For the reasons set forth above, the parties respectfully request this Court continue the previously

 3   set deadlines as follows:

 4     Event                                     Current Date                       Proposed Date
 5     Close of Fact Discovery                   October 30, 2018                   No change
 6     Expert Disclosures                        December 10, 2018                  February 4, 2019
 7     Rebuttal Expert Disclosures               January 3, 2019                    February 25, 2019
 8     Dispositive Motion Filing Deadline        December 7, 2018                   No change
 9     Pre-Trial Conference                      March 18, 2019                     No change
10     Trial                                     June 11, 2019                      No change
11

12   Dated: November 20, 2018                        BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
13

14
                                                         By:             /s/ Sheila D. Crawford
15                                                                 Richard W. Osman
                                                                   Sheila D. Crawford
16                                                                 Attorneys for Defendant
                                                                   STUART K. TAN
17

18

19   Dated: November 20, 2018                            LAW OFFICES OF JOHN T. BELL

20
                                                         By:             /s/ John T. Bell
21
                                                                   John T. Bell
22                                                                 Attorney for Plaintiff
                                                                   LISA MARIE CLOSE
23

24

25

26
27

28

30                                                             2
      STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
31    Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1                                       ATTORNEY ATTESTATION

 2          I hereby attest that I have on file all holograph signatures for any signatures indicated by a

 3   conformed signature (“/s/”) within this E-filed document or have been authorized by plaintiff’s counsel to

 4   show their signature on this document as /s/.

 5

 6   Dated: November 20, 2018                                    /s/ Sheila D. Crawford
                                                                 Sheila D. Crawford
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                        3
      STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
31    Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
 1                                                           ORDER

 2             WHEREFORE, pursuant to the parties’ stipulation, it is hereby ordered that the deadlines

 3   previously set by this Court are continued as follows:

 4     Event                                          Current Date        Proposed Date
 5     Close of Fact Discovery                        October 30, 2018    No change
 6     Expert Disclosures                             December 10, 2018   February 4, 2019
 7     Rebuttal Expert Disclosures                    January 3, 2019     February 25, 2019
 8     Dispositive Motion Filing Deadline             December 7, 2018    No change
 9     Pre-Trial Conference                           March 18, 2019      No change
10     Trial                                          June 11, 2019       No change
11

12             IT IS SO ORDERED.
13   Dated: December 4, 2018
14

15

16

17

18

19

20

21
     DLB:6
22   DB\orders\orders.civil\close1313.stip2.cont.sched.ord

23

24

25

26
27

28

30                                                               4
      STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY DEADLINES; ORDER
31    Close v. City of Vacaville, et al. U.S.D.C. Case No.: 2:17-cv-01313-WBS-DB
